Citation Nr: 0431381	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  04-02 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to service connection for a 
right knee disorder.  Although competent medical evidence of 
record indicates the presence of a current right knee 
disorder, there is no report of injury, complaints, symptoms, 
treatment, or diagnosis of a right knee disorder in the 
veteran's service medical records - or in any medical records 
dated within a year after his discharge from service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  

The veteran relates that while on active duty aboard ship in 
1944, he sustained injury when a 500-pound armature rolled 
over/into his right knee.  He reports that, because the 
vessel was in and out of combat situations, causing his focus 
to remain upon his duties, he reported to sick bay once and 
did not thereafter pursue further treatment (even though he 
experienced much pain and bruising).  Although only recent 
treatment reports are of record pertaining to his knee, the 
Board finds the veteran credible to report that he has 
continued to experience right knee problems since that event 
in service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  
  
The record reflects that the veteran, because of the absence 
of pertinent service medical records regarding his knee, has 
attempted to procure lay statements from service buddies who 
witnessed his in-service injury.  The record contains two 
copies of a lay statement from a service buddy's widow, 
received in September 2003 and November 2004, as well as 
another lay statement from a service buddy's widow received 
in November 2004.  These statements, however, do not speak to 
the veteran's reported injury in service.

The record also includes a statement from the daughter of a 
service buddy, received in November 2003.  In this statement, 
the daughter, L. B. D., reports that she nursed her father 
for the three months prior to his death in November 2000, and 
that during this time, her father discussed the events of his 
active service in much detail, including the circumstances 
that led to the veteran's right knee injury in service.  The 
Board finds that this statement, in affording the veteran the 
benefit of the doubt, see 38 C.F.R. § 3.102 (2003), suffices 
as credible evidence that the veteran sustained some injury 
to his right knee in service.   Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).
 
The Board observes, however, that there is no medical 
evidence of record that purports to relate the veteran's 
current right knee disorder to his active service, a 
necessary element of a claim for service connection. 
 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Therefore, the Board 
finds that the RO should now schedule the veteran for a VA 
examination, in order to ascertain the etiology of the 
veteran's current right knee disorder.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
case is REMANDED for the following action:

1.  The veteran should be afforded 
appropriate VA examination in order to 
ascertain the etiology of any currently 
diagnosed right knee disorder.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  After review of the 
record and the completion of all clinical 
evaluation and necessary testing of the 
knees, the examiner is requested to 
comment, in a written report, as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
likelihood) that any currently diagnosed 
right knee disorder may be related to any 
incident of the veteran's active service, 
to include a 500-pound armature rolling 
into or over the knee in 1944.  The 
examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

2.  After the development requested above 
is complete, the RO should again review 
the case on the basis of all additional 
evidence.  If the RO cannot grant the 
benefit sought on appeal in its entirety, 
then it should furnish the veteran and 
his representative with a supplemental 
statement of the case and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


